Name: Commission Implementing Regulation (EU) 2018/941 of 2 July 2018 amending Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and Commission Implementing Regulation (EU) No 885/2014 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural activity;  international trade;  foodstuff;  health;  trade;  cooperation policy
 Date Published: nan

 3.7.2018 EN Official Journal of the European Union L 166/7 COMMISSION IMPLEMENTING REGULATION (EU) 2018/941 of 2 July 2018 amending Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and Commission Implementing Regulation (EU) No 885/2014 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (2), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (3) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at designated points of entry (DPE) into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Pursuant to Regulation (EC) No 669/2009, in the case of consignments entering the Union by sea, which are unloaded for the purposes of being loaded on another vessel for onwards transportation to a port in another Member State (transhipped consignments), the designated point of entry is the latter port. For the purposes of an efficient organisation of official controls at Union borders, while ensuring a high level of human, animal and plant health protection, the same rule should apply to consignments entering the Union by air transport from a third country, which are transhipped for onward travel to another airport into the Union. In those cases, the designated point of entry should be the latter airport. For the same reasons, this rule should also apply where the consignments are transhipped for onward travel in the same Member State. The terminology used in relation to transhipped consignments should be changed from onwards transportation to onward travel, to reflect the distinct situation of transhipped consignments compared to that of consignments authorised for onwards transportation pending the results of the physical checks. It is therefore appropriate to amend Regulation (EC) No 669/2009 accordingly. (3) Regulation (EC) No 882/2004 requires competent authorities to notify the Commission and the other Member States of border rejections. As regards pesticides, it is appropriate to clarify that where the competent authorities reject a consignment of feed and food listed in Annex I to Regulation (EC) No 669/2009, such notification should be made where a maximum residue level set out in Regulation (EC) No 396/2005 of the European Parliament and the Council (4) has not been complied with, irrespective of whether the acute reference dose has been exceeded. (4) Article 2 of Regulation (EC) No 669/2009 provides that the list in Annex I to that Regulation is to be reviewed on a regular basis, and at least biannually, taking into account the sources of information referred to in that Article. (5) The occurrence and relevance of recent food incidents notified through the Rapid Alert System for Food and Feed, the findings of audits to third countries carried out by the Directorate for Health and Food Audits and Analysis of the Commission Directorate-General for Health and Food Safety, as well as the biannual reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009, indicate that the list should be amended. (6) In particular, for consignments of goji berries from China and of turnips prepared or preserved by vinegar or acetic acid (pickled turnips) from Lebanon and from Syria, the aforementioned sources of information indicate the emergence of new risks to human health requiring the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (7) In particular, the list should be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. The entries in the list concerning Brassica oleracea from China, strawberries from Egypt, dried grapes from Iran, peas with pods from Kenya, yardlong beans from Thailand and aubergines and Ethiopian eggplant from Uganda should therefore be deleted. (8) Moreover, the list should be amended by decreasing the frequency of identity and physical checks on commodities for which the relevant sources of information indicate an overall improvement of compliance with the relevant requirements provided for in Union legislation and for which the current frequency of such checks is therefore no longer appropriate. The entries in the list concerning pineapples from Benin and lemons and pomegranates from Turkey should therefore be amended accordingly. (9) The scope of certain entries in the list should be amended to include forms of the commodity other than the ones currently listed, where those other forms present the same risk. It is therefore appropriate to amend the existing entries concerning okra from Vietnam, to include frozen okra. (10) To protect human health in the Union, Commission Implementing Regulation (EU) No 885/2014 (5) provides that consignments of okra (food, fresh and frozen) from India may only be imported into the Union if they are accompanied by a health certificate stating that the commodities have been sampled and analysed for the presence of pesticide residues and by the results of the sampling and analysis performed by the competent authorities of the third country to ascertain compliance with Union legislation on maximum residue levels of pesticides. Implementing Regulation (EU) No 885/2014 establishes also an increased frequency of official controls on the import of okra from India at Union borders. The results from these controls show a decrease of the frequency of non-compliance with the maximum residue levels of pesticide residues established in Regulation (EC) No 396/2005 for this commodity, providing evidence that the risk related to its import has significantly decreased. It is therefore appropriate to no longer subject okra from India to the special import conditions set out in Implementing Regulation (EU) No 885/2014. An increased level of official controls at Union borders should be maintained further to the discontinuation of pre-export sampling, testing and certification required by Implementing Regulation (EU) No 885/2014 for this commodity. Implementing Regulation (EU) No 885/2014 and Annex I to Regulation (EC) No 669/2009 should be amended accordingly. (11) The existing entries concerning tea from China in the list in Annex I to Regulation (EC) No 669/2009 require the competent authorities to test this product for Triflurarin. However, Member States have not reported detections of this pesticide in this product and there are no relevant notifications under the Rapid Alert System for Food and Feed set out in accordance with Regulation (EC) No 178/2002. At the same time, frequent detections of Tolfenpyrad in tea from China have been reported. Similarly to Trifluralin, this pesticide is not listed in the control programme referred to in Article 29(2) of Regulation (EC) No 396/2005 and therefore the testing for this pesticide is not required in the framework of Regulation (EC) No 669/2009. It is therefore appropriate to amend the existing entries concerning tea from China in Annex I to Regulation (EC) No 669/2009 to delete the reference to Triflurarin and to require competent authorities to test this product for Tolfenpyrad. (12) The specific characteristics of the aseptic packaging in barrels of Apricots, otherwise prepared or preserved (apricot pulp) (CN Code 2008 50 61) listed in Annex I to Regulation (EC) No 669/2009 are such that the performance of sampling operations at the DPE could result in a serious risk to food safety or in the product being damaged to an unacceptable extent. It is therefore appropriate to amend the existing entries Apricots, otherwise prepared or preserved (apricot pulp) in Annex I to Regulation (EC) No 669/2009 to provide that identity and physical checks on consignments of such products may be carried out by the competent authorities of the place of destination as indicated in the common entry document (CED), if appropriate at the premises of the food business operator, where the conditions referred to in Article 9(2) of that Regulation are met. (13) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 by the text set out in Annex I to this Regulation. (14) Regulation (EC) No 669/2009 and Implementing Regulation (EU) No 885/2014 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Commission Regulation (EC) No 669/2009 Regulation (EC) No 669/2009 is amended as follows: (1) in Article 3, the last sentence of point (b) is replaced by the following: in the case of consignments entering the Union by sea or by air transport from a third country, which are unloaded for the purposes of being loaded on respectively another vessel or aircraft in the same port or airport for onward travel to another port or airport in one of the territories referred to in Annex I to Regulation (EC) No 882/2004, the designated point of entry shall be the latter port or airport;; (2) Article 13 is replaced by the following: Article 13 Non-compliance 1. If the official controls establish non-compliance, the responsible official of the competent authority shall complete Part III of the common entry document and action shall be taken pursuant to Articles 19, 20 and 21 of Regulation (EC) No 882/2004. 2. Where the competent authority at the designated point of entry does not permit the introduction of a consignment of feed and food listed in Annex I due to non-compliance with a maximum residue level set out in Regulation (EC) No 396/2005, it shall immediately notify such border rejection in accordance with Article 19(3) of Regulation (EC) No 882/2004.; (3) Annex I is replaced by the text in the Annex I to this Regulation. Article 2 Amendments to Implementing Regulation (EU) No 885/2014 Implementing Regulation (EU) No 885/2014 is amended as follows: (1) in Article 1, paragraph 1 is replaced by the following: 1. This Regulation shall apply to consignments of the food of non-animal origin which is listed in Annex I.; (2) Annex I is amended as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 31, 1.2.2002, p. 1. (3) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). (4) Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1). (5) Commission Implementing Regulation (EU) No 885/2014 of 13 August 2014 laying down specific conditions applicable to the import of okra and curry leaves from India and repealing Implementing Regulation (EU) No 91/2013 (OJ L 242, 14.8.2014, p. 20). ANNEX I ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Pineapples (Food  fresh or chilled) 0804 30 00 Benin (BJ) Pesticide residues (2) (3) 10  Groundnuts (peanuts), in shell  1202 41 00 Bolivia (BO) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Goji berries (wolfberries) (Lycium barbarum L.) (Food  fresh, chilled or dried) ex 0813 40 95 ; 10 China (CN) Pesticide residues (2) (4) 10 ex 0810 90 75 10 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues (2) (5) 10  Sweet peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Dominican Republic (DO) Pesticide residues (2) (6) 20  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 ; 20 ex 0710 80 59 20  Yardlong beans (Vigna unguiculata spp. sesquipedalis, vigna unguiculata spp. unguiculata)  ex 0708 20 00 ; 10 ex 0710 22 00 10 (Food  fresh, chilled or frozen)  Sweet peppers (Capsicum annuum)  0709 60 10 ; Egypt (EG) Pesticide residues (2) (7) 10 0710 80 51  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 ; 20 ex 0710 80 59 20 (Food  fresh, chilled or frozen)  Hazelnuts, in shell  0802 21 00 Georgia (GE) Aflatoxins 20  Hazelnuts, shelled  0802 22 00 (Food) Palm oil (Food) 1511 10 90 ; Ghana (GH) Sudan dyes (8) 50 1511 90 11 ; ex 1511 90 19 ; 90 1511 90 99  Groundnuts (peanuts), in shell  1202 41 00 Gambia (GM) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Okra (Food  fresh, chilled or frozen) ex 0709 99 90 ; 20 India (IN) Pesticide residues (2) (9) 10 ex 0710 80 95 30 Peppers (other than sweet) (Capsicum spp.) (Food  fresh, chilled or frozen) ex 0709 60 99 ; 20 India (IN) Pesticide residues (2) (10) 10 ex 0710 80 59 20 Chinese celery (Apium graveolens) (Food  fresh or chilled herb) ex 0709 40 00 20 Cambodia (KH) Pesticide residues (2) (11) 50 Yardlong beans (Vigna unguiculata spp. sesquipedalis, vigna unguiculata spp. unguiculata) (Food  fresh, chilled or frozen vegetables) ex 0708 20 00 ; 10 Cambodia (KH) Pesticide residues (2) (12) 50 ex 0710 22 00 10 Turnips (Brassica rapa spp. Rapa) (Food  prepared or preserved by vinegar or acetic acid) ex 2001 90 97 11 ; 19 Lebanon (LB) Rhodamine B 50 Peppers (sweet or other than sweet) (Capsicum spp.) (Food  dried, roasted, crushed or ground) ex 2008 99 99 ; 79 Sri Lanka (LK) Aflatoxins 20 0904 21 10 ; ex 0904 21 90 ; 20 ex 0904 22 00 11 ; 19  Groundnuts (peanuts), in shell  1202 41 00 Madagascar (MG) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Sesamum seeds (Food  fresh or chilled) 1207 40 90 Nigeria (NG) Salmonella (13) 50 Peppers (other than sweet) (Capsicum spp.) (Food  fresh, chilled or frozen) ex 0709 60 99 ; 20 Pakistan (PK) Pesticide residues (2) 10 ex 0710 80 59 20 Raspberries (Food  frozen) 0811 20 31 ; Serbia (RS) Norovirus 10 ex 0811 20 11 ; 10 ex 0811 20 19 10  Groundnuts (peanuts), in shell  1202 41 00 Sudan (SD) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Sesamum seeds (Food  fresh or chilled) 1207 40 90 Sudan (SD) Salmonella (13) 50 Watermelon (Egusi, Citrullus spp.) seeds and derived products (Food) ex 1207 70 00 ; 10 Sierra Leone (SL) Aflatoxins 50 ex 1106 30 90 ; 30 ex 2008 99 99 50  Groundnuts (peanuts), in shell  1202 41 00 Senegal (SN) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Turnips (Brassica rapa spp. Rapa) (Food  prepared or preserved by vinegar or acetic acid) ex 2001 90 97 11 ; 19 Syria (SY) Rhodamine B 50 Peppers (other than sweet) (Capsicum spp.) (Food  fresh, chilled or frozen) ex 0709 60 99 ; 20 Thailand (TH) Pesticide residues (2) (14) 10 ex 0710 80 59 20  Dried apricots  0813 10 00 Turkey (TR) Sulphites (16) 20  Apricots, otherwise prepared or preserved (15)  2008 50 61 (Food) Dried grapes (including dried grapes cut or crushed into a paste, without any further treatment) (Food) 0806 20 Turkey (TR) Ochratoxin A 5 Lemons (Citrus limon, Citrus limonum) (Food  fresh, chilled or dried) 0805 50 10 Turkey (TR) Pesticide residues (2) 10 Pomegranates (Food  fresh or chilled) ex 0810 90 75 30 Turkey (TR) Pesticide residues (2) (17) 10 Sweet Peppers (Capsicum annuum) (Food  fresh, chilled or frozen) 0709 60 10 ; 0710 80 51 Turkey (TR) Pesticide residues (2) (18) 10 Vine leaves (Food) ex 2008 99 99 11 ; 19 Turkey (TR) Pesticide residues (2) (19) 50 Sesamum seeds (Food  fresh or chilled) 1207 40 90 Uganda (UG) Salmonella (13) 50  Pistachios, in shell  0802 51 00 United States (US) Aflatoxins 10  Pistachios, shelled  0802 52 00  Pistachios, roasted (Food)  ex 2008 19 13 ; 20 ex 2008 19 93 20  Dried apricots  0813 10 00 Uzbekistan (UZ) Sulphites (16) 50  Apricots, otherwise prepared or preserved (15)  2008 50 61 (Food)  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues (2) (20) 50  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley  ex 0709 99 90 40 (Food  fresh or chilled herbs) Okra (Food  fresh, chilled or frozen) ex 0709 99 90 20 Vietnam (VN) Pesticide residues (2) (20) 50 ex 0710 80 95 30 Peppers (other than sweet) (Capsicum spp.) (Food  fresh, chilled or frozen) ex 0709 60 99 ; 20 Vietnam (VN) Pesticide residues (2) (20) 50 ex 0710 80 59 20 Pitahaya (dragon fruit) (Food  fresh or chilled) ex 0810 90 20 10 Vietnam (VN) Pesticide residues (2) (20) 10 (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists, the CN code is marked ex . (2) Residues of at least those pesticides listed in the control programme adopted in accordance with Article 29(2) of Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1) that can be analysed with multi-residue methods based on GC-MS and LC-MS (pesticides to be monitored in/on products of plant origin only). (3) Residues of Ethephon. (4) Residues of Amitraz. (5) Residues of Tolfenpyrad. (6) Residues of Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Amitraz (amitraz including the metabolites containing the 2,4-dimethylaniline moiety expressed as amitraz), Diafenthiuron, Dicofol (sum of p, p ² and o,p ² isomers), Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb). (7) Residues of Dicofol (sum of p, p ² and o,p ² isomers), Dinotefuran, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Thiophanate-methyl and Triforine. (8) For the purposes of this Annex, Sudan dyes  refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (9) Residues of Diafenthiuron. (10) Residues of Carbofuran. (11) Residues of Phenthoate. (12) Residues of Chlorbufam. (13) Reference method EN/ISO 6579-1 or a method validated against it in accordance with the most recent version of EN/ISO 16140 or other internationally accepted similar protocols. (14) Residues of Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)), Prothiofos and Triforine. (15) Identity and physical checks may be carried out by the competent authority of the place of destination as indicated in the CED, if appropriate at the premises of the feed and food business operator in accordance with Article 9(2) of this Regulation. (16) Reference methods: EN 1988-1:1998, EN 1988-2:1998 or ISO 5522:1981. (17) Residues of Prochloraz. (18) Residues of Diafenthiuron, Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)) and Thiophanate-methyl. (19) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Metrafenone. (20) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Phenthoate and Quinalphos. ANNEX II In Annex I to Implementing Regulation (EU) No 885/2014, the following entry concerning okra from India is deleted: Okra (Food  fresh and frozen) ex 0709 99 90 20 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (2) 20 (2) Certification by the country of origin and control at import by the Member States to ensure compliance with Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1), in particular residues of: Acephate, Methamidophos, Triazophos, Endosulfan, Monocrotophos, Methomyl, Thiodicarb, Diafenthiuron, Thiamethoxam, Fipronil, Oxamyl, Acetamiprid, Indoxacarb, Mandipropamid.